Opinion issued December 22, 2020




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                          NO. 01-19-00637-CR
                        ———————————
                 EX PARTE MACK WATSON, JR., Appellant


                    On Appeal from the 263rd District Court
                            Harris County, Texas
                        Trial Court Cause No. 1640628


                           MEMORANDUM OPINION

      Appellant, Mack Watson, Jr., challenges the trial court’s order denying his

application for a writ of habeas corpus. In a single issue, appellant asserts the trial

court erred in denying his application for writ of habeas corpus, in which he argued

that double jeopardy precludes his retrial for murder.

      We affirm.
                                   Background

      Watson pleaded not guilty to a murder for which he was indicted in 2016. A

jury was empaneled on July 12, 2019 and told to return for opening arguments the

following week.    On July 15, 2019, the day before opening arguments were

scheduled to begin, the State learned of the existence of dashboard camera video

footage (“dashcam video”) from a Harris County deputy constable who the State

was interviewing in preparation for his trial testimony. The constable told the State

during the interview there may be dashcam video of the traffic stop during which

Watson was arrested shortly after the homicide. Upon calling his precinct, the

constable confirmed the existence of the footage.

      That same morning the State advised Watson’s counsel that the dashcam

video existed. The prosecutor obtained a copy of the video that day, invited

Watson’s counsel to watch it while a copy was made for him, and gave him the copy

of the dashcam video. The State contends it had no reason to believe the dashcam

video existed until then, given that the offense report did not mention the video and

defense counsel never specifically requested the dashcam video. Watson asserts he

requested the dashcam video during discovery.

      On July 16, 2019, the trial court convened a hearing on the late-discovered

evidence. The State advised the court it had contacted other agencies involved in the

murder investigation and the traffic stop and found that fifteen other potentially

                                         2
relevant videos existed. The State obtained them and produced them to Watson that

day. Also during the hearing, Watson complained of the State’s failure to produce

“a 3-D diagram of the scene,” which the State called a “Leica scan.” The parties

disagreed as to whether the Leica scan was actually a “scene diagram” and whether

the defense had specifically requested it or been entitled to it without a specific

request under article 39.14 of the Texas Code of Criminal Procedure.1

      Regardless, it is undisputed that the State produced offense reports to Watson,

that the reports specifically referred to the Leica scan, and that the State produced a




1
      Article 39.14 of the Code of Criminal Procedure states in pertinent part:
             [A]s soon as practicable after receiving a timely request from the
             defendant the state shall produce and permit the inspection and the
             electronic duplication, copying, and photographing, by or on behalf
             of the defendant, of any offense reports, any designated documents,
             papers, written or recorded statements of the defendant or a witness,
             including witness statements of law enforcement officers but not
             including the work product of counsel for the state in the case and
             their investigators and their notes or report, or any designated books,
             accounts, letters, photographs, or objects or other tangible things not
             otherwise privileged that constitute or contain evidence material to
             any matter involved in the action and that are in the possession,
             custody, or control of the state or any person under contract with the
             state.
             ...
             [T]he state shall disclose to the defendant any exculpatory,
             impeachment, or mitigating document, item, or information in the
             possession, custody, or control of the state that tends to negate the
             guilt of the defendant or would tend to reduce the punishment for the
             offense charged.
      TEX. CODE CRIM. PRO. art. 39.14 (a), (h).

                                            3
number of materials Watson’s counsel requested after viewing the offense reports.

The State told the trial court during the hearing that, given that the Leica scan was

specifically mentioned in the offense report, the request for a “scene diagram” rather

than a “Leica scan” had been construed as “a paper copy of a scene diagram.” The

State also said it had “tendered the entire State’s file to the defense” more than once.

       During the hearing, Watson’s counsel requested a continuance until July 22,

2019 so he could review the newly produced materials.2 The State opposed the

continuance to July 22, 2019 because its DNA expert had travel plans that week, but

the State agreed to a continuance until July 29, 2019 and provided several other

scheduling options, none of which was acceptable to the defense, for commencing

the trial with the same jury while giving Watson’s counsel sufficient time to review

the newly produced materials. For example, the State offered to allow its DNA

expert, who had “nothing to do with the dash cam or any of the scene evidence,” to



2
      Watson’s counsel said during the July 22, 2019 hearing that the Leica scan, which
      he had yet to view because of technical difficulties, was “very, very important to the
      defense” because it could show where shell casings landed and the bullets’
      trajectory, potentially pointing to another shooter. Watson argues in his appeal that
      “the discovery requested [went] to the very heart of the defense, i.e. where the shots
      came from and who was firing first from where,” but his brief does not identify how
      the dashcam video or Leica scan was exculpatory or cite to the record in support of
      his argument. The State, on the other hand, contends that while the dash cam video
      and Leica scan were material, they were not exculpatory. Specifically, the State
      asserts “the dash cam tracks exactly what is in the offense report, nothing different,”
      and the Leica scan only showed “what the scene looked like.”


                                             4
testify by deposition before leaving town or to testify live on July 19, 2019, so the

remainder of the trial could begin the week of July 22, 2019. Watson maintained he

could not question any witnesses before having sufficient time to review the newly

discovered materials. The trial court polled the jury to determine whether trial could

begin on July 29, 2019, but several jurors had conflicts on that date. Watson then

said:

        At this point we don’t have a jury that would be available to hear this
        case and we would ask for a mistrial based on the fact that we just now
        are getting new evidence that we have to review.

The State expressed reservations about a mistrial, but the trial court granted

Watson’s motion.

        On July 19, 2019, Watson filed an application for writ of habeas corpus,

asserting (1) jeopardy had attached because the State had acted in such a way as to

cause a mistrial, causing the court to order one sua sponte,3,4 and (2) the trial court


3
        The court’s findings of fact and conclusions of law confirm Watson moved for the
        mistrial. Watson concedes in his appeal that “the [d]efense . . . requested the
        mistrial. . . .”
4
        Even though Watson had moved for the mistrial, he said in his application in the
        trial court that a mistrial was not necessary because the trial court had several
        options to allow testimony to begin July 22, 2019 or July 29, 2019. Watson said,
        for example, the court could have continued the case to July 22, 2019; it could have
        allowed the case to proceed without the State’s DNA expert; it could have issued a
        writ of attachment for the DNA expert, ordering him to appear to testify the week
        of July 22, 2019; it could have allowed another DNA expert to testify in place of the
        unavailable one the week of July 22, 2019; it could have considered whether a
        deposition of the DNA expert would be feasible; it could have asked the jurors why
        they would be unavailable if the case was continued until July 29, 2019; it could
        have allowed testimony to commence on July 29, 2019 with fewer than 12 jurors;
                                              5
should dismiss the State’s indictment. In the State’s response, it asserted that double

jeopardy had not attached because (1) Watson had moved for the mistrial; (2) the

State had not attempted to provoke Watson into seeking a mistrial and had, in fact,

offered several suggestions to avoid the mistrial; (3) Watson had not previously

requested the specific materials; and (4) the State had not intentionally withheld the

evidence.

       On July 22, 2019, the trial court convened a hearing to address issues raised

in the writ application. During the hearing, Watson’s counsel asserted that the State

was attempting to avoid an acquittal by waiting to advise him of the dashcam video

and Leica scan right before trial, and that the State interfered with the one-week

continuance sought by Watson’s counsel by asserting its DNA expert was not

available the week Watson wanted to try the case. The trial court denied Watson’s

application on July 26, 2019.

      The State subsequently filed proposed findings of fact and conclusions of law

and a supplemental response to Watson’s application for habeas corpus relief.

During an August 16, 2019 hearing regarding the writ, the State “ask[ed] that the

formal findings for the writ be put into the record so that the [a]ppellate [c]ourt

knows [the trial court’s] reasoning.” The court noted it had received in the State’s



      or the court could have issued a writ of attachment and forced the jurors to make
      themselves available for trial on July 29, 2019.

                                          6
filing “everything that was referenced in the State’s proposed findings.” Watson’s

counsel evinced his intent to file the defense’s proposed findings of fact and

conclusions of law the following week.

       On August 26, 2019, the trial court issued findings of fact and conclusions of

law that said, inter alia, that the mistrial was requested by Watson; that even though

the State’s failure to produce the dashcam videos and Leica scan was a discovery

violation, the record lacked evidence that the State’s conduct was intended to force

the defense to seek a mistrial; and that double jeopardy did not bar a retrial. Watson

obtained a certification of the right to appeal the trial court’s denial of his application

for habeas corpus relief and timely filed a notice of appeal.

       Watson asserts on appeal that his requests for the “scene diagram” should have

resulted in the production of the Leica scan, which he describes as a “high tech

version of what had [already] been provided as a simple sketch.” He further asserts

the State should have produced the dashcam video earlier, but concedes that “once

the State had confirmed the existence of a video they did contact the defense

immediately.” Watson asserts that given his multiple requests for the discovery

materials, the State should not be allowed to retry him “at [its] leisure.”

                                  Standard of Review

       The court of appeals reviews a trial court’s ruling on a pretrial application for

writ of habeas corpus for abuse of discretion. Kniatt v. State, 206 S.W.3d 657, 664

                                            7
(Tex. Crim. App. 2006); Ex parte Arango, 518 S.W.3d 916, 923 (Tex. App.—

Houston [1st Dist.] 2017, pet. ref’d); Sandifer v. State, 233 S.W.3d 1, 2 (Tex.

App.—Houston [1st Dist.] 2007, no pet.). The appellate court, in reviewing a

“double-jeopardy writ,” must “view the evidence in the light most favorable to the

trial court’s ruling, understanding that the trial court is in the best position to make

the evaluations necessary to this type of decision, particularly where a prosecutor’s

state of mind is concerned.” Harmel v. State, No. 03-15-00586-CR, 2016 WL

2342959, at *2 (Tex. App.—Austin Apr. 27, 2016, pet. ref’d) (mem. op., not

designated for publication) (citing Ex parte Masonheimer, 220 S.W.3d 494, 507

(Tex. Crim. App. 2007)); see also Velasquez v. State, No. 10-12-00354-CR, 2013

WL 3168459, at *3 (Tex. App.—Waco June 20, 2013, no pet.) (mem. op., not

designated for publication) (noting that “the Texas Court of Criminal Appeals has

emphasized the importance of deferring to the trial court’s assessment of facts,

including the prosecutor’s state of mind” when determining whether prosecutor’s

conduct was intended to cause mistrial) (citing Ex parte Wheeler, 203 S.W.3d 317,

322–24 (Tex. Crim. App. 2006)). The court of appeals will “afford almost total

deference to the court’s findings of fact that are supported by the record, especially

when the trial court’s fact findings are based on an evaluation of credibility and

demeanor.” Ex parte Crotts, No. 01-18-00666-CR, 2019 WL 6314906, at *3 (Tex.

App.—Houston [1st Dist.] Nov. 26, 2019, no pet.) (mem. op., not designated for

                                           8
publication) (citing Ex parte Amezquita, 223 S.W.3d 363, 367 (Tex. Crim. App.

2006)). The same level of deference is afforded to rulings by the trial court on

‘“applications of law to fact questions’ if resolving those questions turn on an

evaluation of credibility and demeanor.” Crotts, 2019 WL 6314906, at *3 (citing

Ex parte Peterson, 117 S.W.3d 804, 819 n.68 (Tex. Crim. App. 2003), overruled on

other grounds by Ex parte Lewis, 219 S.W.3d 335, 371 (Tex. Crim. App. 2007)).

      Generally, double jeopardy does not attach when a mistrial is granted at the

request of the defense. Ex parte Macias, No. 08-12-00192-CR, 2014 WL 5393042,

at *3 (Tex. App.—El Paso Oct. 22, 2014, no pet.) (not designated for publication)

(citing Oregon v. Kennedy, 456 U.S. 667, 672–73 (1982)). Texas has adopted the

United States Supreme Court’s standard for determining whether double jeopardy

attaches after a “defense-requested mistrial.” Lewis, 219 S.W.3d at 371. That

standard “bar[s] retrial after a defendant successfully move[s] for mistrial only when

it [i]s shown that the prosecutor engaged in conduct that was ‘intended to provoke

the defendant into moving for a mistrial.’” Id. at 336 (emphasis in original) (citing

Oregon, 456 U.S. at 679). In Oregon, the Supreme Court said that “[o]nly where

the governmental conduct in question is intended to ‘goad’ the defendant into

moving for a mistrial may a defendant raise the bar of double jeopardy to a second

trial after having succeeded in aborting the first on his own motion.” 456 U.S. at

676. The burden is on the defense to prove the prosecution intended to cause the

                                          9
mistrial. Ex parte Wheeler, 122 S.W.3d 170, 171 (Tex. Crim. App. 2003). Finally,

a habeas corpus applicant must prove his double jeopardy claim by a preponderance

of the evidence. State v. Guerrero, 400 S.W.3d 576, 583 (Tex. Crim. App. 2013).

                                     Discussion

      Watson “urges [this Court] to examine this matter with logic and common

sense,” acknowledging that the trial court “has made findings that support the State’s

version of events,” but asserting that “the findings by the trial court, while offering

the correct legal standard, are actually not supported by logic or the record.” Watson

contends that he requested the videos and Leica scan before the State’s July 15, 2019

interview with the constable, and that the State’s failure to produce them when first

requested can only be explained

      in the kindest view . . . that the State employs prosecutors who did not
      know their job. They did not know that somehow the scene diagram
      produced by a laser sight was still a scene diagram, or that these radical
      new ‘dashcams’ were simply not what any reasonable prosecutor could
      expect to be part of a discovery request.

Watson asserts the State “deliberately withheld” the videos and Leica scan and

“deliberately caused” the mistrial. He says, “[T]he panel should do more than simply

accept the [trial court’s] findings, but rather use its own reasoning to delve beneath

them.” Watson “acknowledges the difficulty in doing [so] given the [trial court’s]

findings but nevertheless urges it.” He does not cite any authority that supports his

suggestion that this Court should or has the authority to “use its own reasoning to

                                          10
delve beneath” the trial court’s findings, and he does not address this Court’s burden

to view the evidence in the light most favorable to the trial court's ruling. See

Masonheimer, 220 S.W.3d at 506. Finally, Watson asserts the State should not be

allowed to “retry [him] at [its] leisure, having already put [him] through the burden

[of] one trial.”

       The State asserts double jeopardy did not attach because it “made repeated

efforts to keep the selected jury and proceed to verdict.” The State further asserts it

did not know about the dashcam video because it was not mentioned in the offense

report, but that it produced the video as soon as it learned of its existence; that

Watson could have specifically requested the Leica scan, given that the offense

report produced to Watson referred to a “Leica scanner”; that nothing that was

“inadvertently withheld” was Brady5 evidence; and that it did not have the mens rea

required for double jeopardy to attach under the Oregon v. Kennedy standard.

The trial court’s findings of fact and conclusions of law

       The trial court’s findings of fact and conclusions of law support its denial of

Watson’s application. The findings of fact include:


5
       Brady evidence is “favorable to an accused” because it is “material either to guilt or
       to punishment.” Brady v. Maryland, 373 U.S. 83, 87 (1963). Evidence is “material
       if its effective use may make the difference between conviction and acquittal.” Ex
       parte Taylor, No. 12-06-00272-CR, 2007 WL 949636, at *3 (Tex. App.—Tyler
       Mar. 30, 2007, no pet.) (mem. op., not designated for publication). The
       prosecution’s suppression of Brady evidence violates the defendant’s due process
       rights. Brady, 373 U.S. at 87.

                                             11
          • “The Court granted Applicant’s request for a mistrial . . . .”

          • “The prosecutors do not dispute the fact that a discovery violation
            occurred in not making the newly discovered dash camera footage
            available until July 15, 2019.”

          • “The prosecutors’ failure to sooner discover the dash camera footage
            was not an intentional act performed by the prosecutors with the intent
            to force the defense to seek a mistrial.”

          • “The trial prosecutor agreed to multiple continuance dates[,] even
            those when co-counsel would be unavailable and witness order would
            substantially shift due to scheduling conflicts in order to proceed to
            trial with the selected jury and avoid the need for a mistrial.”

          • “In 2016, Defense counsel was provided a copy of the offense report
            that referenced a ‘Leica scanner.’”

          • “Although Defense counsel repeatedly asked for a ‘scene diagram,’ he
            never explicitly referred to the ‘Leica scan.’”

          • “The prosecutors’ failure to release the Leica scan was not done with
            the intent of causing the defense to seek a mistrial.”

The conclusions of law include:

          • “Because Applicant contended that he was forced to seek a mistrial
            due to prosecutorial misconduct, the correct standard for determining
            if jeopardy attached is [the Oregon v. Kennedy standard, which
            contemplates] whether the prosecutor acted with the intent to cause the
            defense to seek a mistrial.” (Citations omitted.)

          • “The discovery violation of not making the newly discovered dash
            camera footage available until July 15, 2019 was not orchestrated to
            force the defendant to request a mistrial.” (Citations omitted.)

          • “The delayed release of the Leica scan was not done with the intent to
            cause the defense to seek a mistrial, therefore double jeopardy does not


                                         12
             apply to bar retrial in this case based on its delayed release.” (Citations
             omitted.)

          • “Double jeopardy does not apply to bar retrial when the trial prosecutor
            did not intend to compel Applicant to move for a mistrial based on the
            delayed release of the footage.” (Citations omitted.)

          • “Retrial of this case is not barred by the double jeopardy prohibition.”

The State’s mens rea

      As noted above, for double jeopardy to attach when the defense moves for a

mistrial, the defense must prove the prosecutor intended to provoke the defense into

seeking a mistrial. Peterson, 117 S.W.3d at 818. The Court of Criminal Appeals

identified a non-exclusive list of “objective facts and circumstances” for the trial

court to consider in assessing whether the prosecution’s acts evinced a state of mind

that intended to “goad” the defense into seeking a mistrial:

      1) Was the misconduct a reaction to abort a trial that was “going badly
      for the State”? In other words, at the time that the prosecutor acted, did
      it reasonably appear that the defendant would likely obtain an acquittal?
      2) Was the misconduct repeated despite admonitions from the trial
      court? 3) Did the prosecutor provide a reasonable, “good faith”
      explanation for the conduct? 4) Was the conduct “clearly erroneous”?
      5) Was there a legally or factually plausible basis for the conduct,
      despite its ultimate impropriety? 6) Were the prosecutor’s actions
      leading up to the mistrial consistent with inadvertence, lack of
      judgment, or negligence, or were they consistent with intentional or
      reckless misconduct?




                                          13
Id. at 818–19 (internal citations omitted).6 The analysis of these factors is intended

“[t]o differentiate the kind of intentional goading conduct which invokes

the Double Jeopardy Clause from the inevitable mistakes made during a rough and

tumble trial.” Ex parte Ahn, No. 08-14-00082-CR, 2015 WL 4940053, at *5 (Tex.

App.—El Paso Aug. 19, 2015, no pet.) (not designated for publication).

      The record shows that five of the six factors weigh against the attachment of

double jeopardy. First, opening statements had yet to begin when the materials were

produced, so the State’s failure to produce the materials cannot be viewed as a

“reaction to abort a trial that was ‘going badly for the State.’” See, e.g., Ex parte

O’Connor, No. 09-09-00122-CR, 2009 WL 3126254, at *6 (Tex. App.—Beaumont

Sept. 30, 2009, no pet.) (mem. op., not designated for publication) (holding “the

nonexistence of the prosecutor’s intent to provoke a mistrial c[ould] be inferred from

the objective facts and circumstances.” For instance, “[t]here [wa]s little evidence



6
      Although the factors were first enumerated before the Texas Supreme Court adopted
      the Oregon v. Kennedy double-jeopardy standard in Lewis, “these factors were set
      out to assist in deciding claims under either the federal or state constitutional
      guarantees against double jeopardy and would still apply to the Oregon v. Kennedy
      analysis.” Ex parte Melton, No. 08-14-00063-CR, 2015 WL 1850987, at *3 n.1
      (Tex. App.—El Paso Apr. 22, 2015, no pet.) (not designated for publication) (citing
      Ex parte Wheeler, 203 S.W.3d 317, 323 (Tex. Crim. App. 2006)). See also Ex parte
      Ellis, No. 02-18-00215-CR, 2018 WL 6694927, at *2 (Tex. App.—Fort Worth Dec.
      20, 2018, no pet.) (mem. op., not designated for publication) (noting trial court
      “considers [the Peterson] nonexclusive list of objective factors to determine the
      prosecutor’s state of mind”).


                                          14
in the record that could support a finding that the State provoked a mistrial to avoid

an acquittal. The mistrial was declared before testimony began.”); see also Ex parte

Ellis, No. 02-18-00215-CR, 2018 WL 6694927, at *3 (Tex. App.—Fort Worth Dec.

20, 2018, no pet.) (mem. op., not designated for publication) (opining record did not

indicate prosecutor who only referred in his “very brief opening statement” to

defendant’s “active warrants” “had any reason to try to goad [the defendant] into

seeking a mistrial”).

      Furthermore, an episode that occurred shortly before Watson moved for a

mistrial bolsters the State’s argument that it did not want a mistrial. During the July

22, 2019 hearing, the State recounted an episode that occurred on July 16, 2019, after

Watson rejected the State’s suggestions to reschedule its DNA expert’s testimony:

      [T]he defense [counsel] came in and told the Court, after rejecting all
      of those [scheduling] suggestions . . . [that he] had a conversation in the
      elevator with someone while a jury was on the elevator and . . .
      [Watson’s counsel] said that he wanted to . . . make the Court aware of
      that and asked if a mistrial would be appropriate.

      It was the State who said: I don’t think a mistrial is appropriate. It was
      the State who said: I believe the defense attorney when he says the only
      thing he said in the presence of a juror on the elevator was that we may
      not be going to trial.

      So the State did not ask for a mistrial then, did not seek a continuance
      then. The State was trying to keep the jury that was empaneled, not
      trying to get rid of the jury that . . . was empaneled. The only party who
      wanted to get rid of the jury was the defense, by coming in saying is a
      mistrial appropriate now, the first time when he had spoken to someone
      on the elevator in the presence of a jury. When that didn’t work out, as

                                          15
      in the record, the defense asked for a mistrial after seeing that the jurors
      were not . . . going to be available.

The State asserted in its response to Watson’s application that, had it wanted a

mistrial, it certainly would not have told the court it did not want one when Watson

proposed one. As set forth above, and as the State asserted during the July 22, 2019

hearing, the State “offered multiple suggestions in order to proceed with the trial

with the jury that had been chosen . . . .” Therefore, the first factor weighs against

double jeopardy.

      Second, the record does not reflect repeated misconduct by the State or

repeated admonitions by the trial court in response to discovery violations. On the

contrary, the record shows only that the day after the State learned of the dashcam

video’s existence and provided a copy to Watson, the trial court asked the State to

determine whether any other agencies involved in the traffic stop and murder

investigation had video and the State did so, promptly producing all that it found.

To the extent the trial court’s request could be considered an admonition – which the

record does not support – there is no evidence of any other admonition regarding the

production of the videos, the Leila scan, or any other materials. The second factor

also weighs against double jeopardy.

      The State satisfied the third and fifth factors’ requirements for a “reasonable,

‘good faith’ explanation” and a “legally or factually plausible basis” for the

discovery violation(s). The State argued in response to Watson’s application that it
                                          16
did not know the dashcam footage existed until the constable mentioned it while

preparing to testify because it was not identified on the offense report. The State

further asserted that “had [it] known there was dash camera footage, or if dash

camera footage had ever been requested by the defense, the State would have

certainly requested it.” (Emphasis in original.) As for the Leica scan, the State noted

Watson had never requested or filed a motion to compel the production of the Leica

scan, which was mentioned “at least four times in various places throughout the

offense report” that was produced in August 2016. The State further argued that

“[t]he defense ha[d] always known about the existence of the Leica Scan, and

importantly, he could have retrieved a copy of it himself when he went to inspect the

evidence in this case.” These factors also weigh against the attachment of double

jeopardy.

      The fourth factor is the only one that potentially weighs in Watson’s favor.

The State concedes that, “[s]ince [it] is imputed to know about . . . newly-discovered

evidence that was in the police’s custody . . . a [d]iscovery violation occurred when

the newly-discovered dash camera evidence was not turned over until July 15, 2019

– the same date the State discovered the evidence existed.” The trial court found,

however, that notwithstanding the discovery violations, double jeopardy did not

attach to Watson’s indictment.




                                          17
      The final factor–whether the State acted with “inadvertence, lack of judgment,

or negligence” or whether its conduct was “intentional or reckless”–calls for an

analysis similar to that involving the third and fifth factors, which contemplate the

reasons for the discovery violation. Watson asserts in his appellate brief that “[t]he

essence of this [appeal] is the failure to timely turn over discovery” but he lacks a

single citation to the record in support of his argument that the State was not “acting

innocently.”

      The State asserts the record does not “objectively demonstrate[] that the

prosecutor intended through the inadvertent failure to release the dash camera

footage that she remained unaware of until July 15, to provoke the defense to seek a

mistrial to avoid any sort of a potential acquittal.” On the contrary, the State told the

trial court and Watson it was unaware of the existence of the dashcam footage, which

was not mentioned in the offense report, until a witness who was preparing to testify

said such footage might exist. As soon as the State learned of the video, it alerted

Watson’s counsel, told him the State would burn him a copy of the footage the same

day and bring it to him, and offered to let him watch the video while it was being

copied. The State also told the trial court Watson had received discovery that

mentioned the Leica scan multiple times but never specifically requested the scan.

      The trial court said in its conclusions of law that the State’s failure “to sooner

discover” the dashcam footage “was not an intentional act performed by the

                                           18
prosecutors with the intent to force the defense to seek a mistrial,” and the State’s

failure to produce the Leica scan earlier “was not done with the intent of causing the

defense to seek a mistrial.” Given Watson’s failure to produce evidence that the

State’s discovery violations were intentional or reckless, this factor also weighs

against a finding that double jeopardy bars a retrial.

      A case from the Beaumont Court of Appeals is instructive. In O’Connor, the

trial court held double jeopardy did not attach to a charge against a defendant who

complained of the State’s failure to produce potentially exculpatory evidence until

after voir dire. 2009 WL 3126254, at *6. After voir dire but before opening

statements, the prosecutor advised the court and the defendant that he had just

learned while preparing a witness for testimony of the existence of a videotape of

the defendant from the police department. Id. at *1. The defendant moved for a

mistrial based on the prosecutor’s failure to produce the videotape earlier. Id. at *2.

The prosecutor explained that his predecessor had been told there was no videotape

of the defendant’s traffic stop or field sobriety tests because the dashcam video had

run out. Id.

      However, while preparing the arresting officer involved in the case, the

prosecutor learned the video had been changed and, therefore, there was video of the

defendant being transported from the police department to the sheriff’s office, where




                                          19
she took a breath test.7 Id. at *1–2. The prosecutor told the court, “[B]asically,

someone is negligent here. It is either our office is negligent or the officer is

negligent. Either way, there is no bad faith here.” Id. at *3. The State said the video

was not exculpatory but the trial court reviewed it and concluded it “was both

favorable and material to the defense” and granted the defendant’s motion for

mistrial. Id. The defendant filed a pre-trial application for writ of habeas corpus,

arguing jeopardy had attached. Id. The trial court denied the application, holding

the mistrial ‘“was NOT granted because of intentional or reckless acts of the

prosecution,’ but inadvertence.” Id. (Emphasis in original.)

      Affirming the trial court’s order denying the defendant’s application for writ

of habeas corpus, the court of appeals stated:

       [T]he nonexistence of the prosecutor’s intent to provoke a mistrial can
       be inferred from the objective facts and circumstances. The State
       claimed the first prosecutor assigned to the case asked the officer if
       there was a tape of the stop and field sobriety tests. That explanation
       is uncontradicted in this record. The officer’s answer, that the stop and
       administration of the field sobriety tests was not recorded because the
       tape had run out, has not been disproved. . . . The second prosecutor
       explained that she relied on the note placed in the file by the attorney
       previously assigned to the case and explained why she did not verify
       the information with the officer until the lunch break on the first day
       of trial. There is evidence in the record from which the trial court could
       infer that neither prosecutor was aware of the existence of the tape
       prior to the trial.



7
      The prosecutor said the transport from the police department to the sheriff’s office
      was “the only thing . . . on the recording.” Id. at *2.

                                           20
       The objective facts in the record support the habeas court’s finding that
       the late disclosure was inadvertent. The prosecutor notified the trial
       court of the discovery violation immediately after the lunch break and
       before testimony began. The tape had to be retrieved from a distant
       location and there is no evidence that the prosecutor had an opportunity
       to view the tape in order to determine whether it was favorable to the
       defense or to the State. Thus, the habeas court could have rejected the
       notion that the prosecutor suddenly revealed evidence she had
       previously concealed in order to avoid going to trial without that
       evidence.

       There is little evidence in the record that could support a finding that
       the State provoked a mistrial to avoid an acquittal. The mistrial was
       declared before testimony began. . . . The habeas court could rationally
       reject [the notion that] developments in the trial after jeopardy attached
       as a motive for the State to provoke a mistrial to avoid an acquittal.

       The habeas court was free to accept the State’s explanation for the
       conduct that led to O’Connor’s motion for mistrial and, under the
       standard set forth in Oregon v. Kennedy, could rule that the prosecutor
       did not act with the intent to provoke a mistrial so as to avoid an
       acquittal.

Id. at *6. See also Ex parte Taylor, No. 12-06-00272-CR, 2007 WL 949636, at *1,

3–4 (Tex. App.—Tyler Mar. 30, 2007, no pet.) (mem. op., not designated for

publication) (affirming trial court’s denial of application for writ of habeas corpus,

holding double jeopardy did not attach when defendant moved for mistrial on basis

of district attorney’s failure to produce letter written to parole board on behalf of

State’s witness, even though defendant said he would have questioned potential

jurors about the letter had he known of it); Ex parte Stewart, No. 04-17-00249-CR,

2018 WL 1610920, at *1, 4–5 (Tex. App.—San Antonio Apr. 4, 2018, no pet.)

(mem. op., not designated for publication) (affirming trial court’s denial of habeas
                                          21
corpus relief, finding State’s “misconduct” in failing to produce contact information

or updated employment information for witness was not intended to cause mistrial,

even though information was produced after opening statements but before State’s

case-in-chief).

      As in O’Connor, the trial court was free to accept the State’s explanations for

the late-produced evidence. The lower court’s findings of fact and conclusions of

law reflect that the trial court did accept the State’s version of events, and the record

supports the findings. Based on the above, we hold the trial court did not err in

denying applicant’s motion for writ of habeas corpus and in determining double

jeopardy does not bar his retrial.

      We overrule appellant's sole issue.

                                      Conclusion

      We affirm the order of the trial court.

                                     PER CURIAM

Panel consists of Chief Justice Radack and Justices Lloyd and Kelly.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           22